NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



DR. TERRY RAMNANAN,

                        Plaintiff,
                                                       Case No. 3:20-cv-12747 (BRM) (LHG)
                        v.
                                                                     OPINION
COLLIN KEIFFER, ESQ., et al.,

                        Defendants.


MARTINOTTI, DISTRICT JUDGE

       Before this Court are four Motions to Dismiss. The first is Defendants Ronald Hayek, D.C.

(“Hayek”) and Union Wellness Center, P.A., LLC’s (“Union Wellness Center”) (together, the

“Hayek Defendants”) Motion to Dismiss Plaintiff Dr. Terry Ramnanan’s (“Plaintiff”) Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 16.) Plaintiff opposed

(ECF No. 32), 1 and the Hayek Defendants replied (ECF No. 39). The second is Defendants Adam

Awari, D.C. (“Awari”) and Advanced Chiro Spine Center, P.C.’s (together, the “Awari

Defendants”) Motion to Dismiss pursuant to Rule 12(b)(6). (ECF No. 19.) Plaintiff opposed (ECF

No. 35), and the Awari Defendants replied (ECF No. 38). 2 The third is Defendants Collin Keiffer,

Esq. (“Keiffer”), Detective Wendy Berg (“Berg”), Detective Grace Proetta (“Proetta”), and

Detective John Campanella’s (“Campanella”) (collectively, the “State Defendants”) Motion to



1
 ECF No. 34 appears to be a duplicative entry of Plaintiff’s Opposition to the Hayek Defendants’
Moving Brief.
2
 ECF No. 42 appears to be a duplicative entry of the Awari Defendants’ Reply to Plaintiff’s
Opposition Brief.
Dismiss pursuant to Rule 12(b)(6). (ECF No. 28.) Plaintiff opposed (ECF No. 48), and the State

Defendants replied (ECF No. 52). The fourth is Defendants Gurbir S. Grewal (“AG Grewal”) and

the New Jersey Office of the Attorney General’s (the “AG’s Office”) (together, the “NJ AG

Defendants”) Motion to Dismiss pursuant to Rules 12(b)(1) and (6). (ECF No. 30.) Plaintiff

opposed (ECF No. 44), and the NJ AG Defendants replied (ECF No. 53).

       Having reviewed the parties’ submissions filed in connection with the Motions and having

declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

set forth below and for good cause shown, the Hayek Defendants’ Motion to Dismiss (ECF No. 16)

is GRANTED, the Awari Defendants’ Motion to Dismiss (ECF No. 19) is GRANTED, the State

Defendants’ Motion to Dismiss (ECF No. 28) is GRANTED, and the NJ AG Defendants’ Motion

to Dismiss (ECF No. 30) is GRANTED.

I.     BACKGROUND 3

       A.      Factual Background

               1.     Plaintiff’s First Indictment

       Plaintiff is a New Jersey physician with over thirty-eight years of practice in pain

management. (ECF No. 5 ¶¶ 1, 19, 21.) Hayek was a chiropractor and owner of Union Wellness

Center in Totowa, New Jersey. (Id. ¶ 14.) At times relevant to this action, the State Defendants

worked in different capacities for the AG’s Office. (Id. ¶ 12.) Keiffer worked in the AG’s Office’s

Office of the Insurance Fraud Prosecutor (“OIFP”) as a Deputy Attorney General. (Id. ¶ 8.) Berg

and Campanella worked as detectives in the OIFP (id. ¶¶ 9, 11), while Proetta was a detective

within the Union County Prosecutor’s Office (id. ¶ 10) and seemingly worked in connection with

the AG’s Office and OIFP (see generally id.).


3
 For the purposes of the Motions to Dismiss, the Court accepts the factual allegations in the
Amended Complaint as true and draws all inferences in the light most favorable to Plaintiff. See
Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
                                                2
       In July 2016, Hayek pleaded guilty to state charges of second- and third-degree conspiracy,

second-degree money laundering, commercial bribery, and failure to pay taxes (id. ¶¶ 36–37), and

agreed to cooperate with the State Defendants in an investigation into an alleged “kickback

scheme” involving physicians’ illegal payments for patients (id. ¶ 26). “In exchange for this

cooperation, the State Defendants permitted Hayek to enter into a plea agreement which provided

for the possibility of a probationary sentence with no jail sentence imposed, instead of facing a

potential prison sentence of more than 20 years.” (Id. ¶ 38.) “Furthermore, the State Defendants

agreed to write a letter to the Chiropractic Licensing Board advising the Board of the cooperation

given by Hayek to the State as a possible means of keeping his chiropractic license to practice

medicine.” (Id. ¶ 39.)

       As part of his cooperation, Hayek participated in a proffer session with the OIFP on

March 17, 2016. (Id. ¶ 42.) During this session, Hayek did not mention Plaintiff’s name nor

indicate he was involved in a kickback scheme. (Id. ¶¶ 43–44.) On April 1, 2016, during a second

proffer session with members of the OIFP, “Hayek admitted to participating in multiple

conspiracies, [and] identif[ied] many other medical providers and other professionals.” (Id.

¶¶ 45–46.) However, “[i]t was only at the end of this long proffer session, after being relentlessly

pressured to name additional doctors by the State Defendants, that Hayek finally made allegations

against [Plaintiff].” (Id. ¶ 47.) Hayek asserted he referred approximately thirty patients to Plaintiff

for EMG and NCV electrodiagnostic studies and tests in exchange for referral fees. (Id. ¶ 48.)

Plaintiff, however, maintains Hayek’s assertions are false and he never paid him for the referral of

patients. (Id. ¶ 49.) Rather, “the only payments that [Plaintiff] ever made to Hayek were for rent.”

(Id. ¶ 50; see also id. ¶¶ 60–69.) According to Plaintiff, the State Defendants were aware Plaintiff’s

only payments to Hayek were for office space rental. (Id. ¶ 51.) Despite this knowledge, the State

Defendants “willfully, deliberately[,] and knowingly attempted to conceal this material fact . . .

                                                  3
during the course of their investigation, [and] hid[] it from both the [state court] Judge and from

the Grand Jury throughout the criminal proceedings.” (Id. ¶ 52; see also id. ¶¶ 71–72.)

       “Based entirely on the manufactured claims of Hayek,” on August 1, 2017, Plaintiff was

charged in a three-count indictment with (1) conspiracy in the third degree, N.J. Stat. Ann.

§ 2C:5-2; (2) commercial bribery in the third degree, N.J. Stat. Ann. § 21-9; and (3) criminal

running in the third degree, N.J. Stat. Ann. § 2C:21-4.3a. (Id. ¶ 73.) In the indictment, “the State

Defendants accused [Plaintiff] of conspiring with Hayek . . . to engage in [a] medical fraud

kickback scheme wherein . . . [Plaintiff] paid Hayek $100.00 cash for conducting an EMG/NCV

test in either the upper or lower extremity, or $200.00 in cash if both extremities were performed

on patients referred by Hayek.” (Id. ¶ 74.)

       Plaintiff contends “[t]here was no evidence whatsoever to support” the charges levied

against him (id. ¶ 75; see generally id. ¶¶ 76–88), and, instead, “the State Defendants decided to

fill in the gaps of their (non-existent) case by literally making up evidence in order to establish

probable cause” (Id. ¶ 89). Specifically, Plaintiff alleges “the State Defendants manufactured

evidence in multiple and significant ways.” (Id. ¶ 90.) First, the State Defendants materially altered

the transcript of a recorded conversation between Plaintiff and Hayek to make it appear Plaintiff

acknowledged paying Hayek for referrals when, in fact, the actual recording makes clear he is

talking about their rental agreement and associated payments. (See generally id. ¶¶ 91–110.)

“Thus, the transcript that was created by the State Defendants during their investigation, and

ultimately presented to the Grand [J]ury, was materially different than the actual audio recording

between Hayek and [Plaintiff].” (Id. ¶ 111; see also id. ¶ 114 (“Not only was the audio recording

‘transcribed incorrectly,’ but also, the transcript itself was fraught with significant gaps and




                                                  4
material omissions.”).) 4 Second, the State Defendants created a “Shared Claims chart” during

grand jury proceedings to show “instances where [Plaintiff] and Hayek collectively billed multiple

insurance companies for medical procedures.” (Id. ¶¶ 134–35.) Plaintiff, however, maintains there

were no such shared claims. (Id. ¶ 138.) Furthermore, the Shared Claims chart (1) “took everything

that [Plaintiff] billed and unlawfully combined and comingled such billings with every sum that

Hayek’s practice billed” (id. ¶ 139), and (2) “contain[ed] multiple entries from providers that

[Plaintiff] had never heard of, and with whom he had no business dealings whatsoever” (id. ¶ 141).

        Third, the State Defendants created a “Summary Chart” during their investigation for use

in grand jury proceedings. (Id. ¶¶ 159–60.) The Summary Chart, however, (1) “included the names

of patients who were allegedly referred by Hayek, when in fact, these patients were referred by

other medical providers” (id. ¶ 164); (2) “repeatedly and consistently included erroneous

information regarding the procedures performed on [Plaintiff’s] various patients” (id. ¶ 169); and

(3) included patients never seen or treated by Plaintiff (id. ¶¶ 173–74). Finally, to satisfy the

$75,000 monetary threshold for Count Two of the indictment (id. ¶ 176), the State Defendants

“created a false and misleading ‘Insurance Billing’ chart” (id. ¶ 181), “which improperly

aggregated all of the insurance payments made to all of the alleged referral fee patients, for

purposes of establishing a completely fictitious sum of $682,000.00 in ‘fraudulent billing’” (id.

¶ 90; see also id. ¶¶ 184–85 (further alleging Plaintiff “did not submit $682,000.00 in bills . . . in




4
  Plaintiff also alleges the State Defendants concealed the truth about the altered transcript by, inter
alia, refusing to disclose the identity of the transcriber, lying that the transcript was created by a
transcription company, and preventing Proetta, the actual transcriber, from testifying at the second
grand jury proceeding. (Id. ¶¶ 120–132.)


                                                   5
connection with Hayek’s patients, and did not receive $230,000.00 in fees . . . for work performed

on Hayek’s patients,” and did not fraudulently overbill)). 5

               2.      Plaintiff’s Superseding Indictment

       Because their case against Plaintiff relied on the testimony of one man, Hayek, and,

according to Plaintiff, was without any independent corroborating evidence (id. ¶ 214), the State

Defendants explored the possibility of Plaintiff cooperating in their investigation by identifying

other physicians involved in kickback schemes (id. ¶ 215). Plaintiff, however, refused to cooperate

(id. ¶ 216), and the State Defendants subsequently filed a superseding indictment against him (id.

¶ 218). The superseding, second indictment, returned on May 31, 2018, charged Plaintiff with

additional crimes, including: (1) conspiracy in the second degree, N.J. Stat. Ann. § 2C:5-2;

(2) misconduct by a corporate official in the second degree, N.J. Stat. Ann. § 21-9; (3) health care

claims fraud in the second degree, N.J. Stat. Ann. § 2C:21-4.3a; (4) theft by deception in the second

degree, N.J. Stat. Ann. § 2C:20-4; (5) commercial bribery and breach of duty to act disinterestedly

in the third degree, N.J. Stat. Ann. §§ 2C:21-10a(2) and 21-10c; (6) criminal running in the third

degree, N.J. Stat. Ann. § 2C:21-22.1; (7) conspiracy in the second degree, N.J. Stat. Ann.

§ 2C:5-2; (8) health care claims fraud in the second degree, N.J. Stat. Ann. § 2C:21-4a;

(9) commercial bribery and breach of duty to act disinterestedly in the third degree, N.J. Stat. Ann.

§§ 2C:21-10a(3) and 21-10c; and (10) criminal running in the third degree, N.J. Stat. Ann.

§ 2C:21-22.1. (Id. ¶ 222.) Counts One through Six of the superseding indictment related to the

same alleged conspiracy between Plaintiff and Hayek charged in the original indictment. (Id.



5
  The State Defendants also failed to establish “the existence of a referral fee was a ‘material’
omission, so as to establish fraud within the definition of the Health Care claims fraud statute.”
(Id. ¶ 190.) Rather, the State Defendants merely provided testimony—produced by “improper
leading questions”—that “some” of the insurance companies contacted during their investigation
stated a “failure to disclose a referral relationship on a claim form ‘could potentially’ affect their
payment of claims.” (Id. ¶¶ 192–93.)
                                                  6
¶ 223.) Counts Seven through Ten “were based on a second different conspiracy, alleged to have

been committed by [Plaintiff] and Adam Awari, a licensed chiropractor.” (Id.)

        The State Defendants claimed in the superseding indictment Plaintiff also paid referral fees

to Awari, “who, like Hayek, had already pled guilty to criminal charges and was trying to avoid

jail time and preserve his license.” (Id. ¶ 224.) Plaintiff, however, again maintains these assertions

are untrue. (See id. ¶¶ 225–33 (further alleging Plaintiff and Awari had referred patients to each

other, but their referral relationship was “mutually beneficial, completely above board, and in all

respects lawful and proper”).) For example, during a proffer session with Awari, the State

Defendants, and not Awari, were the first to mention Plaintiff by name and suggest the specific

amount of referral fees that were allegedly paid. (Id. ¶¶ 249–51.) Moreover, after “Awari gave

long, rambling and incoherent responses [in the proffer session]” (id. ¶ 256) and “had frequent

memory lapses and could not recall critical events” (id. ¶ 257), the State Defendants began “asking

a series of grossly improper leading questions, essentially testifying as an unsworn witness” (id.

¶ 260). 6

        B.     Procedural History

               1.      State Court Procedural History

        On May 23, 2019, the Superior Court Judge Robert M. Vinci dismissed the entire ten-count

superseding indictment against Plaintiff. (Id. ¶ 282.) Judge Vinci held, inter alia, the State

Defendants had “intentionally subverted the grand jury process resulting in a grand jury

presentation that was fundamentally unfair” (id. ¶ 284), misled and deceived grand jurors (id.


6
  In addition to the State Defendants’ inappropriate line of questioning and presentation of
evidence in the proffer sessions of Hayek and Awari and subsequent grand jury proceedings,
Plaintiff also alleges the State Defendants failed to provide exculpatory evidence related to the
“true nature and extent of the plea deals reached with Hayek and Awari.” (Id. ¶¶ 266–67; see also
id. ¶ 268 (“While the State Defendants disclosed some of the details of these plea deals, they
deliberately omitted the fact that several other criminal charges had been dropped in exchange for
Hayek and Awari’s cooperation.”); see generally id. ¶¶ 269–280.)
                                                  7
¶¶ 285–86), and improperly charged Plaintiff (id. ¶ 285). Judge Vinci also held the State

Defendants could not establish Plaintiff made any false or fraudulent statements in connection with

insurance claims, and that the superseding indictment was “palpably defective.” (Id. ¶¶ 287–88.)

Ultimately, “based on his review of the entire grand jury proceedings, Judge Vinci had grave

doubts that the determination ultimately reached was arrived at fairly and impartially.” (Id. ¶ 299

(internal quotation marks and citation omitted).)

               2.       This Court’s Procedural History

       On September 16, 2020, Plaintiff filed a twelve-count Complaint in this Court against all

Defendants except the AG’s Office. (See generally ECF No. 1.) On October 7, 2020, Plaintiff filed

a twelve-count Amended Complaint against all Defendants. (See generally ECF No. 5.) Plaintiff

asserts his reputation, “both personally and professionally,” has been adversely affected by the

State Defendants’ charges, and that his medical practice is in “complete ruins.” (Id. ¶ 301.)

Moreover, Plaintiff contends press releases issued from the State Defendants detailing their

investigation and charges against Plaintiff were unnecessary, picked up by several news outlets

throughout the country and world, and “effectively destroyed [Plaintiff’s] practice for good.” (See

generally id. ¶¶ 302–35; see also id. ¶ 336 (“In sum, [Plaintiff’s] pristine reputation as a medical

doctor for over 38 years . . . has been thoroughly destroyed by the State Defendants’ false

accusations and manufactured evidence, which they shamelessly publicized to promote their own

political agenda.”).)

       Plaintiff asserts the following causes of action: (1) violation of 42 U.S.C. § 1983 for the

fabrication of evidence against the State Defendants, Hayek, and Awari (id. ¶¶ 337–46); 7

(2) violation of § 1983 for malicious prosecution against the State Defendants, Hayek, and Awari


7
 Plaintiff alleges Count One against “All Defendants.” (ECF No. 5 at 51.) However, Count One,
as alleged, appears to only be set forth against the State Defendants, Hayek, and Awari. (See id.
¶¶ 338–39.)
                                                 8
(id. ¶¶ 347–58); 8 (3) violation of § 1983 for malicious abuse of process against the State

Defendants (id. ¶¶ 359–64); (4) violation of § 1983 for inducement of false testimony against the

State Defendants (id. ¶¶ 365–71); (5) conspiracy to violate Plaintiff’s civil rights against the State

Defendants, Hayek, and Awari (id. ¶¶ 372–78); 9 (6) violation of § 1983 for “stigma plus” against

the State Defendants and AG Grewal (id. ¶¶ 379–91); (7) municipal liability pursuant to § 1983

against the AG’s Office (id. ¶¶ 392–420); (8) violation of N.J. Stat. Ann. §§ 6:10-1, et seq., for

fabrication of evidence against the State Defendants, Hayek, and Awari (id. ¶¶ 423–29);

(9) violation of N.J. Stat. Ann. §§ 6:10-1, et seq., for malicious prosecution against the State

Defendants, Hayek, and Awari (id. ¶¶ 430–42); 10 (10) violation of N.J. Stat. Ann. §§ 6:10-1, et

seq., for deprivation of Plaintiff’s substantive due process rights against the State Defendants (id.

¶¶ 443–49); (11) violation of N.J. Stat. Ann. §§ 6:10-1, et seq., for conspiracy against the State

Defendants (id. ¶¶ 450–54); 11 and (12) intentional infliction of emotional distress (“IIED”) against

all Defendants (id. ¶¶ 455–62).

       On December 7, 2020, the Hayek Defendants filed a Motion to Dismiss Plaintiff’s

Amended Complaint pursuant to Rule 12(b)(6). (ECF No. 16.) Plaintiff opposed (ECF No. 32),

and the Hayek Defendants replied (ECF No. 39). On December 13, 2020, the Awari Defendants



8
 Plaintiff alleges Count Two against “All Non-Prosecutorial Defendants.” (ECF No. 5 at 53.)
However, Count Two, as alleged, appears to be set forth against the State Defendants, Hayek, and
Awari. (See id. ¶¶ 348–53, 355.)
9
 Plaintiff alleges Count Five against “All Defendants.” (ECF No. 5 at 56.) However, Count Five,
as alleged, appears to only be set forth against the State Defendants, Hayek, and Awari. (See id.
¶¶ 373–74.)
10
  Plaintiff alleges Count Nine against “All Non-Prosecutorial Defendants.” (ECF No. 5 at 70.)
However, Count Nine, as alleged, appears to be set forth against the State Defendants, Hayek, and
Awari. (See id. ¶ 432.)
11
  Plaintiff alleges Count Eleven against “All Defendants.” (ECF No. 5 at 73.) However, Count
Eleven, as alleged, appears to be set forth against the State Defendants. (See id. ¶¶ 451–54.)
                                                  9
filed a Motion to Dismiss pursuant to Rule 12(b)(6). (ECF No. 19.) Plaintiff opposed (ECF

No. 35), and the Awari Defendants replied (ECF No. 38). On January 11, 2021, the State

Defendants filed a Motion to Dismiss pursuant to Rule 12(b)(6). (ECF No. 28.) Plaintiff opposed

(ECF No. 48), and the State Defendants replied (ECF No. 52). Finally, on January 11, 2021, the

NJ AG Defendants filed a Motion to Dismiss pursuant to Rules 12(b)(1) and (6). (ECF No. 30.)

Plaintiff opposed (ECF No. 44), and the NJ AG Defendants replied (ECF No. 53).

II.    LEGAL STANDARD

       In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

228. “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). However,

the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Moreover, assuming the factual allegations

in the complaint are true, those “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a ‘probability

requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not


                                                  10
required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

couched as a factual allegation.” Papasan, 478 U.S. at 286.

       While, as a general rule, the court may not consider anything beyond the four corners of

the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

court may consider certain narrowly defined types of material without converting the motion to

dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).




                                                11
III.   DECISION 12

       A.      State Defendants

       Plaintiff’s Amended Complaint sets forth several causes of action pursuant to § 1983

against the State Defendants: (1) Count One for fabrication of evidence (ECF No. 5 ¶¶ 337–46);

(2) Count Two for malicious prosecution (id. ¶¶ 347–58); (3) Count Three for malicious abuse of

process (id. ¶¶ 359–64); (4) Count Four for inducement of false testimony (id. ¶¶ 365–71);

(5) Count Five for conspiracy to violate Plaintiff’s civil rights (id. ¶¶ 372–78); and (6) Count Six

for “stigma plus” (id. ¶¶ 379–91).

               1.      Counts One Through Five

       The State Defendants argue, inter alia, Plaintiff’s claims against them should be dismissed

because they are entitled to absolute prosecutorial immunity. (See generally ECF No. 28-1

at 20–31.) “Under federal law, prosecutors have absolute immunity from civil liability for their

conduct in their role as prosecutors.” Newsome v. City of Newark, Civ. A. No. 13-6234, 2014 WL

4798783, at *2 (D.N.J. Sept. 25, 2014) (citing Imbler v. Pachtman, 424 U.S. 409,

427–28 (1976)). This absolute immunity “extends to employees of a prosecutor, including

detectives, ‘when the employee’s function is closely allied to the judicial process.’” Id. (quoting

Davis v. Grusemeyer, 996 F.2d 617, 631 (3d Cir. 1993)) (citing Waits v. McGowan, 516 F.2d 203,

206 (3d Cir. 1975)); see also Moore v. Middlesex Cnty. Prosecutor’s Office, 503 F. App’x 108,

109 (3d Cir. 2012) (providing that “the employee or agent of a prosecutor, is also granted absolute


12
   As a preliminary matter, the Court notes Plaintiff argues, in opposition to both the Awari
Defendants and State Defendants’ Moving Briefs, that the respective Defendants “conflated the
summary judgment standard of Rule 56 with the pleading standard of Rule 12(b)(6) by refusing
“to accept Plaintiff’s factual allegations as true.” (ECF No. 35 at 5; see also ECF No. 48 at 26–27
(arguing the State Defendants “have asked the Court to draw inferences against Plaintiff” and
“improperly relied upon transcripts and exhibits from other proceedings”).) As stated previously,
however, in deciding the present Motions, the Court accepts the factual allegations in Plaintiff’s
Amended Complaint as true, draws all inferences in the light most favorable to Plaintiff, and relies
solely on Plaintiff’s factual pleadings. Phillips, 515 F.3d at 228.
                                                12
immunity from § 1983 suits where the function of the employee and the judicial process are closely

allied”).

        The Supreme Court has held absolute immunity may apply to § 1983 suits, because “[i]f a

prosecutor had only a qualified immunity, the threat of [such] suits would undermine performance

of his duties.” Imbler, 424 U.S. at 424; see also id. at 224–25 (“The public trust of the prosecutor’s

office would suffer if he were constrained in making every decision by the consequences in terms

of his own potential liability in a suit for damages.”). “However, ‘the official seeking absolute

immunity bears the burden of showing that such immunity is justified for the function in

question.’” Peterson v. Bernardi, 719 F. Supp. 2d 419, 426 (D.N.J. 2010) (quoting Burns v. Reed,

500 U.S. 478, 486 (1991)). Such an official “bears a heavy burden of establishing entitlement to

absolute immunity” due to “the presumption that qualified rather than absolute immunity is

appropriate.” Odd v. Malone, 538 F.3d 202, 207–08 (3d Cir. 2008) (internal quotation marks and

citations omitted). To overcome this presumption, the Third Circuit has explained:

               a prosecutor must show that he or she was functioning as the state’s
               advocate when performing the action(s) in question. This inquiry
               focuses on the nature of the function performed, not the identity of
               the actor who performed it. Under this functional approach, a
               prosecutor enjoys absolute immunity for actions performed in a
               judicial or quasi-judicial capacity. Thus, immunity attaches to
               actions intimately associated with the judicial phases of litigation,
               but not to administrative or investigatory actions unrelated to
               initiating and conducting judicial proceedings.

Id. at 208. “In other words, when distinguishing between advocative conduct that is intimately

associated with the judicial phases of litigation . . . and administrative or investigatory conduct,

. . . courts must inquire into both the nature of the conduct at issue and the prosecutor’s purposes

in undertaking such conduct.” Peterson, 719 F. Supp. 2d at 433 (citing Odd, 538 F.3d at 210). “In

this Circuit, this analysis focuses on the unique facts of each case and avoids bright-line rules that

would focus on the timing (pre-indictment versus post-indictment) or location (in court versus out

                                                 13
of court) of the alleged misconduct.” Newsome, 2014 WL 4798783, at *3 (citing Odd, 538 F.3d at

210).

        The State Defendants argue there are several reasons why they are entitled to absolute

immunity. First, the State Defendants assert several of their actions set forth in Plaintiff’s Amended

Complaint were taken at hearings or at trial and, therefore, “part of the ‘prosecutorial’ phase and

subject to absolute immunity.” (ECF No. 28-1 at 23.) According to the State Defendants, these

actions include, inter alia: (1) the State Defendants’ attempt to conceal, “throughout the criminal

proceedings,” the “true nature and extent” of Hayek and Awari’s plea deals (id. (quoting ECF

No. 5 ¶ 267)); (2) Keiffer’s decision not to pursue specific criminal charges against Hayek and

Awari (id. (citing ECF No. 5 ¶¶ 276–77)); (3) Keiffer’s failure to turn over discovery during the

criminal trial (id. at 24 (citing ECF No. 5 ¶ 279)); (4) Keiffer’s improper instructions to the grand

jury regarding applicable caselaw (id. (citing ECF No. 5 ¶ 293)); (5) Keiffer’s presentation of

improper and false evidence throughout the grand jury process and criminal proceedings (id. at

24–25 (citing ECF No. 5 ¶¶ 198, 204, 351–52)); (6) disregarding discrepancies in Hayek and

Awari’s testimony and inducing them into making false statements (id. at 25–26 (citing ECF No. 5

¶¶ 247, 261, 370)); and (7) concealing evidence “from both the Judge and from the Grand Jury

throughout the criminal proceedings” (id. at 26 (quoting ECF No. 5 ¶ 52)). Second, the State

Defendants contend “absolute prosecutorial immunity also applies to Defendant Keiffer’s decision

to seek the initial and superseding indictments against Plaintiff.” (Id.; see also id. at 27 (arguing

the actions set forth in Plaintiff’s Amended Complaint—including the alteration of a transcript and

presentation of the Shared Claims, Summary, and Insurance Billing charts—“allege the precise

type of ‘trial preparation’ that” is entitled to absolute immunity).) Finally, the State Defendants

assert the transcript and charts were used to persuade and present evidence to the grand jury, which

constitutes advocacy subject to immunity, and not investigatory actions. (See id. at 28–31.)

                                                 14
       In opposition, Plaintiff argues he “has repeatedly alleged that Defendant Keiffer, as well

as the other State Defendants, fabricated evidence during the investigative phase—and not the

advocacy phase—‘before [they] ha[d] probable cause to arrest anyone.” (ECF No. 48 at 29–30

(citing ECF No. 5 ¶¶ 52, 89, 111, 148, 156, 167, 181, 317, 373) (quoting Buckley v. Fitzsimmons,

509 U.S. 259, 274 (1993)); see also id. at 31 (“Since Plaintiff has alleged that Keiffer fabricated

evidence during the course of the State Defendants[’] investigation . . . [the State] Defendants’

motion to dismiss based on absolute immunity must be denied.” (internal quotation marks and

citations omitted)).) Moreover, Plaintiff maintains “virtually all of the State Defendants’ unlawful

actions took place prior to the presentation of evidence to the grand jury.” (Id. at 32.) Plaintiff

asserts, while he has made factual allegations regarding the State Defendants’ conduct at grand

jury proceedings, hearings, and trials, “Plaintiff’s legal claims . . . are much narrower, and do not

involve actions that the State Defendants took at hearings or trials.” (Id. (internal quotation marks

and citation omitted).) Finally, Plaintiff contends that a factual dispute regarding “when, and for

what purpose, the fabricated evidence in this case was created” precludes a dismissal pursuant to

Rule 12(b)(6). (Id. at 33 (arguing that “Plaintiff has consistently alleged that the false evidence

was created” during the investigatory phase, while the State Defendants “insist that these same

documents were created solely, and lawfully, for purposes of ‘trial preparation’”).)

       In reply, the State Defendants argue “[m]erely adding the phrase ‘during the investigation’

does not magically strip absolute immunity from otherwise ‘core prosecutorial functions.’” (ECF

No. 52 at 11; see also id. at 11 n.11 (“Indeed, if that were the case, prosecutorial immunity would

be no immunity at all, as a plaintiff could simply allege that the prosecutor scripted his direct

examination of a grand jury witness ‘during the investigatory phase.’”).) The State Defendants

further assert Plaintiff’s arguments set forth an “overly simplistic interpretation of the pleading

requirements” examined on a 12(b)(6) motion. (Id. at 11.) The Court agrees.

                                                 15
       “The mere invocation of the catch-word ‘investigatory’ . . . cannot suffice in this case to

forestall dismissal on immunity grounds.” Rose v. Bartle, 871 F.2d 331, 345 (3d Cir. 1989). In

Rose, the plaintiffs alleged the prosecutor defendants solicited and procured “perjured testimony

by coercion” for use in grand jury proceedings. Id. at 343–44. The district court rejected the

plaintiffs’ arguments that such actions were investigatory and held “solicitation of testimony is

intimately related to the judicial proceedings.” Id. at 344. The Third Circuit affirmed the district

court’s finding of absolute immunity and noted that “[a]lthough the plaintiffs . . . characterize the

solicitation and coercion of perjury by the defendants as having taken place while the defendants

were acting in an ‘investigative capacity,’ they proffer no adequate explanation for such a

characterization.” Id. (further finding “there [was] no elaboration in the pleadings regarding the

circumstances in which the alleged solicitations of perjury took place” and noting “the plaintiffs

do not dispute . . . that their allegations involved the solicitation and preparation of perjured

testimony ‘for use in the grand jury proceedings’”). The court ultimately held the solicitations in

question were “encompassed within the preparation necessary to present a case and therefore are

immunized as involving the prosecutor’s advocacy functions.” Id.

       Similarly, here, despite Plaintiff’s assertions that the State Defendants’ conduct was

performed in an investigative capacity (see, e.g., ECF No. 5 ¶¶ 111, 148, 156, 181), the Amended

Complaint’s factual allegations set forth conduct that was carried out in preparation of, and for use

in, grand jury proceedings. For example, Plaintiff alleges, in detail, how the State Defendants

manufactured evidence:

               i) creating a false and misleading transcript of a recording a
               conversation between Dr. Ramnanan and Hayek, so as to materially
               alter the meaning of the actual words spoken between the two of
               them; ii) creating false and misleading “summary” charts which
               improperly aggregated the insurance claims submitted by Dr.
               Ramnanan, thereby vastly increasing the alleged amount of “fraud”
               committed by him; iii) commingling the claims submitted by Dr.

                                                 16
                Ramnanan with the claims submitted by Hayek, thereby creating a
                “shared” claims chart that was completely fictitious;
                iv) commingling the referrals submitted by other medical
                practitioners to Dr. Ramnanan with those of Hayek, thereby vastly
                overstating the amount of patients that Hayek had actually referred
                to Dr. Ramnanan for EMG/NCV tests; and v) creating summary
                charts which improperly aggregated all of the insurance payments
                made to all of the alleged referral fee patients, for purposes of
                establishing a completely fictitious sum of $682,000.00 in
                “fraudulent billing.”

(Id. ¶ 90; see generally id. ¶¶ 91–204 (discussing each form of conduct in further detail).) The

Amended Complaint goes on to allege this conduct and accompanying fabricated evidence were

ultimately used in grand jury and subsequent criminal proceedings. (See, e.g., id. ¶ 111 (alleging

the State Defendants’ altered transcript was presented to the grand jury); id. ¶ 146 (alleging the

Shared Claims chart and its material omissions “allowed the State Defendants . . . to persuade the

Grand Jury to indict” Plaintiff); id. ¶ 160 (alleging the “false and misleading” Summary Chart was

“used by the State Defendants during the second grand jury proceeding . . . to secure an indictment

against” Plaintiff); id. ¶ 204 (alleging the false Insurance Billing chart was used “during

presentation to the Grand Jury, to secure an indictment”).) As Plaintiff alleges when discussing the

State Defendants’ altered transcript, “[w]ithout this piece of manufactured evidence, the State

Defendants’ case could not have moved forward, much less have been presented to a grand jury

and used to secure an indictment.” (Id. ¶ 102.) Moreover, Plaintiff details Judge Vinci’s eventual

dismissal of the State Defendants’ indictment, stating, inter alia, “[o]nce Judge Vinci had an

opportunity to carefully review the evidence presented to the Grand Jury, the State Defendants’

manufactured case came to a crashing halt” and “Judge Vinci left no doubt that the State

Defendants had engaged in grave misconduct in presenting their case to the grand jury.” (Id.

¶¶ 281, 283.)




                                                17
       “[C]ourts have held prosecutorial activities extend to ‘the preparation necessary to present

a case’ and the ‘obtaining, reviewing, and evaluation of evidence.’” Newsome, 2014 WL 4798783,

at *3 (quoting Schrob v. Catterson, 948 F.2d 1402, 1414, 1417 (3d Cir. 1991)). “This may include

soliciting testimony from grand jury witnesses and conducting interviews to generate evidence to

be presented to the grand jury.” Zisa v. Haviland, Civ. A. No. 17-5551, 2020 WL 1527862, at *3

(D.N.J. Mar. 31, 2020) (citing Kulwicki v. Dawson, 969 F.2d 1454, 1465 (3d Cir. 1992)); see also

Michaels v. New Jersey, 50 F. Supp. 2d 353, 359 (D.N.J. 1999) (“Examples of such [quasi-judicial]

functions include . . . preparing for grand jury or trial proceedings.”). Here, although Plaintiff

asserts the State Defendants’ acted solely in an investigative capacity, the crux of Plaintiff’s

Amended Complaint is that the State Defendants’ impropriety and evidence fabrication in

preparation for and during grand jury proceedings led to his indictment and subsequent damaged

reputation. (See, e.g., ECF No. 5 ¶¶ 340, 343–44, 348, 351, 353, 356, 370, 376.) Such conduct,

however, falls under judicial and advocacy functions entitled to absolute prosecutorial immunity.

See, e.g., Rose, 871 F.2d at 344 (“The plaintiffs’ allegations involve direct solicitations of

testimony for use in the grand jury proceedings. Such solicitations are encompassed within the

preparation necessary to present a case and therefore are immunized as involving the prosecutors’

advocacy functions.”); Michaels, 50 F. Supp. 2d at 359 (“[Plaintiff] enjoys absolute immunity for

all of her activities in preparation for the grand jury proceedings and the actual trial, including

witness preparation. This includes her. . . reliance on evidence subsequently deemed unreliable by

the Supreme Court of New Jersey.”). The Court, therefore, finds the State Defendants are entitled

to absolute immunity for Plaintiff’s § 1983 claims related to advocacy functions: fabrication of

evidence (ECF No. 5 ¶¶ 337–46); malicious prosecution (id. ¶¶ 347–58); malicious abuse of

process (id. ¶¶ 359–64); inducement of false testimony (id. ¶¶ 365–71); and conspiracy to violate

Plaintiff’s civil rights (id. ¶¶ 372–78). Accordingly, the State Defendants’ Motion to Dismiss as to

                                                18
Counts One through Five of Plaintiff’s Amended Complaint is GRANTED, and Counts One

through Five of against the State Defendants are DISMISSED WITHOUT PREJUDICE.

               2.      Count Six

       In Count Six, Plaintiff alleges the State Defendants issued two press releases that

publicized Plaintiff’s indictments. (Id. ¶ 302.) According to Plaintiff, the press releases were used

“to promote and publicize the work of the Commercial Bribery Task Force” and “make it appear

as [if] this unit was highly successful in exposing massive fraud in the medical industry.” (Id.

¶ 304.) The press releases, however, were “based upon the same lies—and the same manufactured

evidence—that the State Defendants had used to support their specious claim that [Plaintiff] was

engaged in a ‘kickback scheme.’” (Id. ¶ 311; see also id. ¶ 317.) Both press releases were picked

up by several media outlets and spread throughout social media. (Id. ¶¶ 312, 328.) As a result,

Plaintiff lost many patients and suffered “severe humiliation and embarrassment amongst his

friends, family and professional colleagues.” (Id. ¶ 313; see also id. ¶¶ 331–333 (further alleging

that, following the second press release, Plaintiff “started losing his patients in droves, and new

patients were impossible to bring in”).)

       As a preliminary matter, the Court cannot discern, nor do the State Defendants indicate,

how creating and issuing a press release detailing an indictment falls within the advocacy functions

protected by absolute immunity. See Odd, 538 F.3d at 211 (“Likewise, some acts are so far

removed from the ‘judicial phases of litigation’ that we do not hesitate to label them

administrative.”). Accordingly, the Court finds the State Defendants have not met their burden of

establishing they are entitled to absolute immunity as it relates to Count Six of Plaintiff’s Amended

Complaint.

       The State Defendants, however, alternatively argue Plaintiff has failed to plausibly allege

a claim for “stigma plus” under § 1983. (ECF No. 28-1 at 56.) They argue, inter alia, “Plaintiff


                                                 19
has not alleged the loss of a cognizable ‘property interest’ for purposes of establishing the ‘plus’

portion of his ‘stigma plus’ claim.” (Id. at 58; see also ECF No. 52 at 9 n.9 (“Plaintiff relies on

cases [concerning] ‘public employment’ and/or the loss of a state-issued license or privileges[,]

e.g. a right created by state law.”).) In opposition, Plaintiff asserts he possesses a cognizable

property interest “in his career as a medical doctor,” which can invoke the protections of the Due

Process Clause of the Fourteenth Amendment. (ECF No. 48 at 59–60.) Plaintiff, accordingly,

argues his allegations of “permanent loss of his occupation as a medical doctor, and permanent

loss of his medical practice” “are more than sufficient to satisfy the ‘plus’ requirement for a stigma

plus claim.” (Id. at 60.)

        “The Supreme Court [has] held . . . that an individual has a protectable interest in

reputation.” Hill v. Borough of Kutztown, 455 F.3d 225, 235 (3d Cir. 2006). Reputation alone,

however, “is not an interest protected by the Due Process Clause.” Versarge v. Twp. of Clinton,

984 F.2d 1359, 1371 (3d Cir. 1993). “Rather, to make out a due process claim for deprivation of a

liberty interest in reputation, a plaintiff must show a stigma to his reputation plus deprivation of

some additional right or interest.” Hill, 455 F.3d at 236 (collecting cases). Courts “refer[] to this

as the ‘stigma plus’ test.” Id. (citation omitted).

        “While the Supreme Court has recognized the severity of depriving a person of the means

of livelihood in the public employment context, neither the Supreme Court nor any other Court of

Appeals has recognized a protected interest in private employment.” Cooley v. Barber, Civ. A.

No. 07-3327, 2007 WL 2900550, at *2 (3d Cir. 2007). Here, Plaintiff alleges the press releases

issued by the State Defendants “caused severe, permanent and irreparable harm to [his] reputation,

and destroyed his career as a medical doctor.” (ECF No. 5 ¶ 387.) While Plaintiff has plausibly

alleged the loss of private employment, “he has failed to allege the deprivation of an interest

protected by the Constitution or state law.” See Cooley, 2007 WL 2900550, at *2 (affirming district

                                                      20
court’s dismissal of complaint where “[a]ppellant allege[d] that he suffered ‘loss of employment’

because he was no longer able to perform maintenance at his family’s hair salon as a result of the

alleged defamation by [police officer] defendants”); see also Paul v. Davis, 424 U.S. 693, 712

(1976) (holding respondent could not “assert denial of any right vouchsafed to him by the State

and thereby protected under the Fourteenth Amendment” and, therefore, “petitioners’ defamatory

publications, however seriously they may have harmed respondent’s reputation, did not deprive

him of any ‘liberty’ or ‘property’ interests protected by the Due Process Clause”); Lockhart v. City

of Easton, Civ. A. No. 12-0133, 2013 WL 5225234, at *9 (E.D. Pa. Sept. 17, 2013) (“Even if

[p]laintiffs could show that [d]efendants prepared the alleged [press] release . . . , their claim would

still fail, since [plaintiff] claims nothing more than reputational injury and loss of private

employment, and has thus failed to satisfy the ‘plus’ prong of the ‘stigma-plus’ test.”).

        The Court, therefore, finds Plaintiff has failed to plausibly allege a “stigma plus” claim

under § 1983. Accordingly, the State Defendants’ Motion to Dismiss Count Six of Plaintiff’s

Amended Complaint is GRANTED, and Count Six against the State Defendants is DISMISSED

WITHOUT PREJUDICE.

        B.      Hayek Defendants and Awari Defendants

        Plaintiff’s Amended Complaint also sets forth several causes of action pursuant to § 1983

against the Hayek Defendants and Awari Defendants: (1) Count One for fabrication of evidence

(ECF No. 5 ¶¶ 337–46); (2) Count Two for malicious prosecution (id. ¶¶ 347–58); and (5) Count

Five for conspiracy to violate Plaintiff’s civil rights (id. ¶¶ 372–78).

        The Hayek Defendants and Awari Defendants both argue, inter alia, they are not state

actors and, therefore, cannot act under the color of state law for purposes of § 1983. (ECF No.

16-1 at 7; ECF No. 19 at 8.) Moreover, the Hayek Defendants and Awari Defendants contend

Plaintiff’s Amended Complaint fails to set forth factual allegations demonstrating a private actor


                                                  21
exception to § 1983 applies to this matter. (ECF No. 16-1 at 9; ECF No. 19 at 9.) In opposition,

Plaintiff asserts his Amended Complaint plausibly alleges the Hayek Defendants and Awari

Defendants acted jointly with the State Defendants and, therefore, can be sued under § 1983. (ECF

No. 32 at 7; ECF No. 35 at 7.)

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“The traditional definition of acting under color of state law requires that the defendant in a § 1983

action have exercised power ‘possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.’” Id. at 49 (quoting United States v. Classic,

313 U.S. 299, 326 (1941)). Private individuals, however, “may nonetheless be liable under § 1983

if they have conspired with or engaged in joint activity with state actors.” Mikhaeil v. Santos, 646

F. App’x 158, 162 (2016) (citing Dennis v. Sparks, 449 U.S. 24, 27–28 (1980)).

       Under the “joint action” test, “a private party will be deemed a state actor if it is a ‘willful

participant in joint action with the State or its agents.’” Surina v. S. River Bd. of Educ., Civ. A.

No. 17-2173, 2018 WL 1327111, at *4 (D.N.J. Mar. 15, 2018) (quoting Cahill v. Live Nation, 512

F. App’x 227, 230 (3d Cir. 2013)) (citing Cruz v. Donnelly, 727 F.2d 79, 80 (3d Cir. 1984)). Here,

however, Plaintiff’s Amended Complaint is replete with factual allegations that the State

Defendants “coerced [Hayek and Awari] to give false, misleading and dishonest testimony, for the

purpose of generating a ‘high profile’ case that could advance their careers and promote their own

political agendas.” (ECF No. 5 ¶ 1; see also id. ¶ 368 (“Neither Hayek nor Awari, had identified

[Plaintiff], much less alleged that he was involved with a ‘kickback scheme.’ It was only after the

State Defendants threatened, harassed, intimidated, bribed and coerced them that they finally

identified [Plaintiff] as a participant in the “kickback scheme.” (emphasis added)).) Plaintiff,

                                                 22
therefore, has failed to plausibly allege the Hayek Defendants and Awari Defendants acted jointly

with the State Defendants in this matter. See, e.g., Stokes v. Eldred, Civ. A. No. 19-20600, 2021

WL 2103256, at *4 (D.N.J. May 25, 2011) (dismissing § 1983 claim against private actor where a

detective “did not allow [the private actor] to freely speak of any truth” and, instead, coerced the

private actor “into agreeing that [he] purchased” heroin from the plaintiff). Because “[t]he color

of state law element is a threshold issue [and] there is no liability under § 1983 for those not acting

under color of law,” Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995), the Hayek

Defendants and Awari Defendants’ Motions to Dismiss Plaintiff’s § 1983 claims are GRANTED.

Accordingly, Counts One, Two, and Five against the Hayek Defendants and Awari Defendants are

DISMISSED WITHOUT PREJUDICE.

        C.      NJ AG Defendants

        Plaintiff’s Amended Complaint sets forth two causes of action against the NJ AG

Defendants. For efficiency purposes, the Court will address each count in reverse order.

                1.      Count Seven

        Against the AG’s Office, Count Seven sets forth a municipal liability claim under § 1983.

(ECF No. 5 ¶¶ 392–420.) Plaintiff asserts the AG’s Office was deliberately indifferent toward the

training and supervision of their attorneys “regarding the ethical boundaries of presenting evidence

against the accused.” (Id. ¶ 394.) Moreover, Plaintiff alleges the AG’s Office fails to punish its

attorneys, including Keiffer, for prosecutorial misconduct. (Id. ¶¶ 398–400.) According to

Plaintiff, the AG’s Office’s “policy of ‘law discipline[]’ has created an atmosphere which

encourages Assistant Attorney Generals to engage in prosecutorial misconduct, as such

prosecutors know that they will not be punished and/or disciplined in any way, no matter how

egregious their acts of prosecutorial misconduct might be.” (Id. ¶ 403.) Finally, Plaintiff contends

the AG’s Office failed to train its prosecutors by, inter alia, failing to properly instruct with regard


                                                  23
to (1) “their obligations to discontinue a criminal prosecution when evidence is discovered which

negates probable cause and exonerates the accused”; (2) “their obligations to avoid threatening,

intimidating and/or coercing potential defense witnesses”; and (3) “their obligations to avoid

interfering with a defendant’s constitutional right to a fair trial by giving false, erroneous and

misleading instructions to the grand jury.” (Id. ¶ 412.)

       In support of dismissal of Count Seven, the NJ AG Defendants argue, inter alia, the AG’s

Office is not amenable to suit under § 1983. (ECF No. 30-1 at 12.) Plaintiff does not appear to

oppose the NJ AG Defendants’ arguments in this regard. (See generally ECF No. 44.)

       “It is well-established that the state and state entities are not ‘persons’ for purposes of

§ 1983, and thus, are not amenable to suit under that statute.” Dalton v. New Jersey, Civ. A.

No. 17-4094, 2018 WL 305326, at *5 (D.N.J. Jan. 5, 2018) (citing Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); Smith v. New Jersey, 908 F. Supp. 2d 560, 563 (D.N.J. 2012)).

“Indeed, following the Supreme Court’s decision in Will, courts within this District have routinely

dismissed § 1983 claims against the . . . [AG’s Office] on the grounds that [that] entit[y is] not [a]

‘person[]’ subject to suit under § 1983.” Id. (collecting cases); see also Curtis v. N.J. State Police,

Civ. A. No. 19-21164, 2020 WL 7828806, at *6 (D.N.J. Dec. 30, 2020) (denying cross-motion to

amend complaint “to the extent it [sought] to add the [AG’s Office] as a defendant” in a § 1983

suit). Accordingly, the NJ AG Defendants’ Motion to Dismiss Count Seven is GRANTED, and

Count Seven against the AG’s Office is DISMISSED WITH PREJUDICE.

               2.      Count Six

       Count Six sets forth a “stigma plus” claim pursuant to § 1983 against AG Grewal in both

his official and individual capacity. (ECF No. 5 ¶¶ 379–91.) Plaintiff alleges AG Grewal “greatly

exacerbated the harm caused by” the State Defendants’ second press release regarding Plaintiff’s

indictment, which was “based on false evidence.” (Id. ¶¶ 380, 385.) Plaintiff asserts AG Grewal


                                                  24
used the second press release “for his own personal gain and political agenda, as well as the

political agenda of the New Jersey State Attorney General’s Office.” (Id. ¶ 385.) Plaintiff maintains

his “reputation was severely and permanently destroyed” by AG Grewal’s actions. (Id. ¶ 388; see

also id. ¶ 391.)

        As Count Six relates to AG Grewal’s official capacity, the NJ AG Defendants argue AG

Grewal is not a person amenable to suit under § 1983. (ECF No. 30-1 at 12.) In response to the NJ

AG Defendants’ arguments related to AG Grewal’s official capacity, “Plaintiff agrees to

voluntarily dismiss such claims.” (ECF No. 44 at 23 n.4.) Accordingly, the NJ AG Defendants’

Motion to Dismiss Count Six as it relates to AG Grewal in his official capacity is GRANTED,

and Count Six is DISMISSED WITH PREJUDICE. 13

        As to Count Six as it relates to AG Grewal in his individual capacity, the NJ AG Defendants

argue, inter alia, Plaintiff has failed to plausibly allege a “stigma plus” claim under § 1983 because

he has failed to allege, in addition to a reputational stigma, “the deprivation of an additional,

protected interest at stake.” (ECF No. 30-1 at 24.) According to the NJ AG Defendants, “Plaintiff’s

averred interest concerns his loss of private employment and the embarrassment and humiliation

that he incurred.” (Id. at 25.) “However, courts do not recognize a protected constitutional interest

in private employment, nor is there an independent constitutional right to be free of

embarrassment, disrespect and/or humiliation.” (Id.) For the reasons previously stated in Section

III.A.2., supra., the Court agrees. Accordingly, the NJ AG Defendants’ Motion to Dismiss Count




13
   In addition to Plaintiff’s voluntary dismissal, the Court notes “the Will Court recognized that
although state officials are ‘literally persons[,]’ . . . a suit against a state official in his or her official
capacity is not a suit against the official but rather is a suit against the official’s office.” Dalton,
2018 WL 305326, at *6 (quoting Will, 491 U.S. at 71). “Thus, because a suit against a state official
acting in his or her capacity is no different from a suit against the state itself, the Will Court held
that a plaintiff cannot bring a § 1983 claim against a state actor for conduct occurring in his or her
official capacity.” Id. (citing Will, 491 U.S. at 71; Smith, 908 F. Supp. 2d at 563).
                                                      25
Six against AG Grewal in his individual capacity is GRANTED, and Count Six against AG

Grewal is DISMISSED WITHOUT PREJUDICE.

       D.      State Law Claims

       Finally, Plaintiff’s Amended Complaint sets forth several state law causes of action:

(1) Count Eight for violation of civil rights pursuant to N.J. Stat. Ann. §§ 6:10-1, et seq., against

the State Defendants, Hayek Defendants, and Awari Defendants (ECF No. 5 ¶¶ 423–29); (2) Count

Nine for malicious prosecution pursuant to N.J. Stat. Ann. §§ 6:10-1, et seq., against the State

Defendants, Hayek Defendants, and Awari Defendants (id. ¶¶ 430–42); (3) Count Ten for

deprivation of substantive due process pursuant to N.J. Stat. Ann. §§ 6:10-1, et seq., against the

State Defendants (id. ¶¶ 443–49); (4) Count Eleven for conspiracy pursuant to N.J. Stat. Ann.

§§ 6:10-1, et seq., against the State Defendants (id. ¶¶ 450–54); and (5) Count Twelve for

intentional infliction of emotional distress against all Defendants (id. ¶¶ 455–62).

       This Court has federal question subject matter jurisdiction over Plaintiff’s Amended

Complaint pursuant to 28 U.S.C. 1331. (Id. ¶ 3.) The Court, however, has dismissed all of

Plaintiff’s federal causes of action. Accordingly, the Court DECLINES TO EXERCISE

SUPPLEMENTAL JURISDICTION over Plaintiff’s remaining state law claims. See 28 U.S.C.

§ 1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction over a claim

under subsection (a) if . . . the district court has dismissed all claims over which it has original

jurisdiction.”); see also Moses v. Amazon.com.dedc LLC, Civ. A. No. 16-8675, 2021 WL 2187080,

at *7 (D.N.J. May 28, 2021).

IV.    CONCLUSION

       For the reasons set forth above the Hayek Defendants’ Motion to Dismiss (ECF No. 16) is

GRANTED, the Awari Defendants’ Motion to Dismiss (ECF No. 19) is GRANTED, the State

Defendants’ Motion to Dismiss (ECF No. 28) is GRANTED, the NJ AG Defendants’ Motion to


                                                 26
Dismiss (ECF No. 30) is GRANTED, and the Court DECLINES TO EXERCISE

SUPPLEMENTAL JURISDICTION over Plaintiff’s remaining state law claims. An appropriate

order follows.


Date: June 30, 2021                                 /s/ Brian R. Martinotti
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE




                                         27
